DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11, & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 & 15, applicant states that fluid is directed from the “disc to each respective nozzle”. However, claim 2, upon which claim 4 is dependent, states that the disc provides fluid to a subset of the plurality of nozzles. These statements appear to be contradictory in nature, if the disc only provides fluid to the subset of nozzles, how does the base direct fluid to “each respective nozzle”. Is the base portion limitation merely stating that the base can supply any nozzle, or is the claim stating that the base portion can go to any nozzle, even those that are not part of the subset? Claim 4 recites the limitation "each respective nozzle" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 15 lacks the same 
Claim 5 recites the limitation "each respective portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim, since claim 4 does not make a mention of multiple base portions.
The term "approximately" in claim 11 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be interpreted as “positioned in the center of the base”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, & 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) in further view of Horn (US20210219811A1).
Regarding claims 1, 13, & 18-19, Krishnan discloses a vehicle (Fig.1 ref 30) with a sensor cleaning system (see Fig.2) for a sensor assembly (abstract) comprising: a housing (Figs.1-2 combinations of refs 64, 66, 68, & 70) comprising a curved lens (Fig.2 ref 36, wherein the window is hollow and transparent [0035] thereby reading on a lens); a pressurized fluid source (Fig.4 ref 110); an inlet configured to receive the pressurized fluid (Fig.4 ref 112); a plurality of nozzles positioned around an exterior of the housing (Fig.2 refs 46 & 48), each configured to direct a flow of pressurized fluid onto at least a portion of the curved lens. Krishnan does not disclose a rotatable fluid distributor, however the fluid distributor is interpreted to read on a diverter valve. To this extent, Krishnan discloses that any suitable valve may be used [0052]. Further, diverters are known in the art of liquid cleaning, as evidenced by Horn.
Horn discloses a dishwasher for cleaning articles, wherein a known type of valve for supplying liquid to desired areas is a cammed diverter valve (abstract). The diverter valve is provided within a housing (see Fig.4b), has a disc (Fig.4B ref 350), and is operable via the flow of wash fluid [0081]. The use of a diverter valve allows for desired shifting of fluid from one path to another with the use of a single valve [0069]. Horn and Krishnan are related as they pertain to apparatuses for the purpose of liquid cleaning. Further, the general usage of valves within a cleaning apparatus is not outside the scope of one of ordinary skill in the art and when provided with a blanket statement of many valves are suitable a skilled artisan would look towards other cleaning apparatuses and their valves.

Regarding claims 2 & 14, Modified Krishnan teaches the sensor and system of claims 1 & 13, wherein the diverter comprises an internal rotatable disc (Horn [0071]) which rotates to deliver the fluid to a desired outlet and corresponding nozzle by the fluid flow (Horn [0081]).
Regarding claims 4 & 15, Modified Krishnan teaches the sensor and system of claims 2 & 14, the housing has a base (Krishnan Fig.2 refs 44/50); wherein the plurality of nozzles are positioned around the exterior of the base (see Krishnan Fig.2 nozzles 46/48 positioned exterior and around base); the disc rotates due to pressurized fluid (Horn [0081]); and a portion of the base is configured to direct the flow of fluid from the disc to each nozzle (best seen in Krishnan Figs.5-6 fluid must flow at least partly in the base to be directed to the corresponding nozzle set).
Regarding claims 6 & 16, Modified Krishnan teaches the sensor and system of claims 1 & 13, wherein the diverter comprises a rotating cam (see Horn Fig.5-6 refs 354 & 360); the subset of nozzles comprises a first plurality of nozzles (see Krishnan Figs.4-5 ref 116 denoting a separation between first and second nozzles); and rotation of the cam directs fluid to first set of nozzles (see Horn [0080-0081] in conjunction with Krishnan Fig.4).
Regarding claims 7 & 17, Modified Krishnan teaches the sensor and system of claims 6 & 16, wherein there is a second subset nozzles (Krishnan Figs.4-5 other of the nozzle set); cam 
Regarding claim 8. Modified Krishnan teaches the sensor of claim 1, wherein the plurality of nozzles is symmetrically balanced around the exterior of the housing (see Krishnan Fig.6 with four nozzles disposed on each side of a centerline separating refs 124).
Regarding claim 12, Modified Krishnan teaches the sensor of claim 1. Wherein the fluid is a liquid (see Krishnan [0048]).
Regarding claim 19, Modified Krishnan teaches the autonomous vehicle of claim 18, wherein the sensor is mounted on a side of the vehicle (see Krishnan Fig.1 mounted on a top side of the vehicle).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) and Horn (US20210219811A1) as applied to claim 2 above, and further in view of Cleaver (US3973592A).
Regarding claim 3, Modified Krishnan teaches the sensor of claim 2, but does not explicitly disclose a curved conduit to flow fluid in at least a partially tangential direction, however such a feature is known in the art as evidenced by Cleaver.
Cleaver discloses a fluid flow diverter (abstract) wherein fluid flow is diverted two different outlets via a curving conduit (see Figs.4-7). The configuration of Cleaver allows for diverting of fluid when the outlets are not on the same plane. The flow, at some point, is at least partially a tangential direction. Cleaver and Krishnan are related as valves and fluid distribution apparatuses.
. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) and Horn (US20210219811A1) as applied to claim 4 above, and further in view of Gorecki (US20130256326A1) or Vanlterson (US20050040674A1).
Regarding claim 5, Modified Krishnan teaches the sensor of claim 4, wherein each portion of the base comprises a fin (see Krishnan Fig.5 portions separating each ring section of conduit). However assuming arguendo that such structures are not considered to be fins, the following alternative rejection is provided. Modified Krishnan does not teach fins, however such structures are known in the art, as evidenced by Gorecki.
Gorecki discloses a reservoir for a vehicle (abstract, [0001]) that utilizes baffles in order to improve leak prevention [0032], baffles are understood to be synonymous to fins as they both are structures to affect fluid flow. Gorecki and Krishnan are analogous in the art of liquid systems for vehicles. Vanlterson discloses a washer dispensing apparatus (abstract) that utilizes 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the base to include baffles in the base in order to improve leakage prevention (Gorecki [0032]) or impart desired spray behavior (Vanlterson [0029]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of Alexander (US20170136474A1).
Regarding claim 9, Modified Krishnan teaches the sensor of claim 1, but does not explicitly disclose the shape of the nozzle being teardrop shaped. However, such nozzles are known in the art as evidenced by Alexander.
Alexander discloses a nozzle (abstract) for washing and cleaning processes, including vehicle washing [0002]. The nozzle has a teardrop shape [0039] in order to increase cleaning efficiency via spray control over a specific areas [0002]. Alexander and Krishnan are related in the art of nozzles for cleaning purposes.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Krishnan in order to utilize teardrop shaped nozzles to improve washing/cleaning efficiency (Alexander [0002]).

Claims 10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) and Horn (US20210219811A1) as applied to claims 1 & 18  above, and further in view of Xiao (US20180141544A1).

Xiao discloses an autonomous vehicle (abstract) that uses LIDAR [0049] and a known type of LIDAR sensor is a solid state sensor [0049]. Xiao and Krishnan are analogous in the art of autonomous vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Krishnan to use a solid state LIDAR device, as such are known in the art. Further, it is within the purview of one of ordinary skill in the art to utilize a known LIDAR device when a specific LIDAR device is not stated.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of evidentiary reference Boncoglu (US6470527B1).
Regarding claim 11, Modified Krishnan teaches the sensor of claim 1, wherein the housing comprises a base (Krishnan Fig.2 refs 44/50) and the inlet appears to be centrally provided within the base (see Krishnan Fig.5 ref 124). Assuming arguendo that the inlet is not provided at a center of the base the following alternative rejection is provided. Modified Krishnan does not explicitly teach the inlet being provided approximately in the center of the base, however one of ordinary skill in the art would not reasonably assert that the position of the inlet would be found critical or alter the function of providing fluid to the desired nozzle subsets. Thus, one of ordinary skill in the art would have found it obvious to provide the inlet at any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711